Title: From Benjamin Franklin to Elias Boudinot, 1 November 1783
From: Franklin, Benjamin
To: Boudinot, Elias


          
            Sir,
            Passy, Nov. 1. 1783
          
          Inclos’d is a Copy of my last, which went by the English Pacquet. I heard after I wrote it, that the French Pacquet putting back by contrary Winds, Mr. Thaxter had an Opportunity of getting on board her and that She sail’d the 26th. of September. The mentioned new Commission is not yet come to hand. Mr. Hartley is not returned, and I hear will stay for the meeting of Parliament, which is to be the 11th. Instant, and not come hither till the Recess for the Christmas Holidays. Mr. Jay went to England about three Weeks since on some personal affairs, and Mr Adams follow’d last Week to see that Country and take some Exercise during this Vacancy of Business. This Court is now at Fontainbleau but will return to Versailles in a few Days. Its good Disposition towards us continues. The late Failure of Payment in the Caisse d’Escompte, an Institution similar to the Bank of England, occasioned partly by its having gone too far in assisting the Government with Money, and the Inability of the Government to support their Credit, tho’ extreamly desirous of doing it, is a fresh Proof that our not obtaining a farther Loan was not occasioned by want of Good will to assist us, as some have unjustly supposed, but by a real Want of the Means. Money is at present unaccountably scarce here, what is arrived and expected in Spain since the Peace, it is thought will set Things to rights. The Government has proposed a second Lottery for this Year by which they borrow 24 Millions, and is fill’d readily. This helps; and the Caisse d’Escompte goes on again with its operations, but it is said the Interest paid by the lottery Plan is near 7 per Ct.
          
          I have received the Duplicate of your Excellency’s Letter of the 15th. July to the Commissioners, which is very satisfactory; tho’ it came to hand but lately. The first sent, via N. York has not yet appeared. I have sent Copies of it to the Hague and Madrid. The Substance is published in several Papers.
          I have acquainted the Minister of Sweden, that I have received the Ratification of the Treaty, and he has written to me that he shall be in Town in a few Days, when he will make the Exchange. The Conclusion of the Danish Treaty waits only for the Commission & Instructions from Congress. The Ambassador of Portugal inform’d me lately, that his Court had our proposed Plan under Consideration and that we should soon hear from them. I sent it to Congress by Barney, and hear the Ship is arrived. A Commission & Instructions will be wanting for that also, should the Congress be disposed to conclude a Treaty with that Nation.
          I see by the Public Prints, that the Congress have ratified the contract I made with the Minister here respecting the Loans and Aids we had received; but the Ratification itself, tho’ directed to be sent me, has never come to hand, and I am often asked for it. I beg it may be forwarded by the first Opportunity.
          There has been with me lately Mr. Pierre du Calvet, a Merchant of Montreal, who when our Army was in Canada, furnished our Generals & Officers with many things they wanted, taking their Receipts and promisory Notes for Payment; and when the English repossess’d the Country, he was imprisoned

and his Estate seized, on Account of the Services he had rendered us. He has shown me the Originals of his Papers, which I think are genuine. He produced also a Quantity of Congress Paper which he says he receiv’d in Payment for some of the Supplies, and which appear’d to me of our first Emissions, and yet all fresh and clean, as having passed thro’ no other hands. When he was discharg’d from Prison, he could not obtain Permission to go into the United States to claim the Debt, but was allow’d to go to England; and from thence he came hither to solicit Payment from me. Having no Authority to meddle with such Debts, and the Sum being considerable, I refus’d and advised him to take Passage for America, and make his Application to Congress. He said he was grown old, much broken and weakned by near 3 Years Imprisonment, and that the Voyage from Canada to London had like to have been too much for him, he being sick all the Way; so that he could not think of another, tho’ distressed for want of his Money. He appears an honest Man, and his Case a hard one. I have therefore undertaken to forward his Papers, and I beg leave to recommend them to the speedy Consideration of Congress, To whom I request you would be pleased to present my dutiful Respects, and assure them of my most faithful Services. With great Esteem & Regard, I have the Honour to be Sir, Your Excellency’s most obedient & most humble Servant
          
            B. Franklin
            His Excelly. Elias Boudinot Esqr. President of Congress
            
            Duplicate.
          
         
          Notation: Letter Novr. 1 1783 Doct B. Franklin duplicate Received 5 March. 1784 Referred to Mr Gerry Mr Jefferson Mr Sherman Mr Read Mr Williamson
        